DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	The Amendment filed on 02/04/2022 has been entered. Claims 1-5 and 7-19 are pending in the instant patent application. Claims 1, 11 and 16 are amended. Claims 6 and 20 are cancelled. This Final Office Action is in response to the claims filed.
Response to Claim Amendments
3.	Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §103 rejections. The rejections remain pending and are updated and addressed below in light of the amendments. Furthermore, Applicant’s arguments are moot in light of newly amended language.
Response to 35 U.S.C. §103 Arguments
4.	Applicant’s arguments regarding 35 U.S.C. §103 rejection of the claims have been fully considered, but are not persuasive.
5.	Regarding Applicant’s arguments that the cited art, Bjorklund, does not teach the limitation of the asset operation data representing the one or more operating limits comprises upper bound values and lower bound values for the measurable elements of the asset, Examiner respectfully disagrees. In addition to what was previously cited, Bjorklund in Para 0137 and Fig 7A-2 teaches of The graph may include a first line that indicates an ideal or desired level, and a second line that 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US 10,031,490 B2) in view of Bjorklund et al. (US 2019/0083920 A1).
	Regarding Claim 1, Nixon teaches the limitations of Claim 1 which state
	receiving, by a first computing device and from a second computing device, a mobile workflow representing a scheduled series of actions displayed by the first computing device and corresponding to completing a task involving an asset of a petrochemical plant or refinery (Nixon: Col 18 line 20 – Col 19 line 4, Col 23 line 36 – Col 24 line 11 via At the appointed time, the welder may arrive at an equipment room with his assigned mobile user interface device, which may have reminded her that she is scheduled to perform the work item (i.e., to weld the furnace connection). Upon acknowledging the reminder, the UI device may display a checklist, generated by the supervisor module, relating to the work item. The checklist may remind the welder that she needs to bring with her safety equipment (e.g., a welding mask and gloves), welding equipment (e.g., a welding power supply, electrodes, a filler material, etc.), and anything else necessary to perform the task (e.g., replacement parts). The checklist may also specify certain tasks to be performed before moving to the target equipment. As the welder verifies (e.g., via the user interface device) to the supervisor module that she has all of the equipment on the checklist, and has performed the specified tasks on the checklist, the welder may leave the equipment room. Sensing that the welder has exited the equipment room, the UI device switches into a map or guidance mode and displays information about the location of the welder within the process plant, as well as information that guides the welder to the target equipment (the furnace, in this 
	initiating, by the first computing device, the mobile workflow by causing display of a first action of the scheduled series of actions (Nixon: Col 18 lines 20-37 via At the appointed time, the welder may arrive at an equipment room with his assigned mobile user interface device, which may have reminded her that she is scheduled to perform the work item (i.e., to weld the furnace connection). Upon acknowledging the reminder, the UI device may display a checklist, generated by the supervisor module, relating to the work item. The checklist may remind the welder that she needs to bring with her safety equipment (e.g., a welding mask and gloves), welding equipment (e.g., a welding power supply, electrodes, a filler material, etc.), and anything else necessary to perform the task (e.g., replacement parts). The checklist may also specify certain tasks to be performed before moving to the target equipment. As the welder verifies (e.g., via the user interface device) to the supervisor module that she has all of the equipment on the checklist, and has performed the specified tasks on the checklist, the welder may leave the equipment room);
	modifying, by the first computing device, the scheduled series of actions to include a corrective action to complete the task associated with the asset of the petrochemical plant or refinery (Nixon: Col 9 lines 4-9, Col 72 lines 54-64 via In operation, a user may interact with the UI device 112 to monitor or control one or more devices in the process control network 100, such as any of the field devices 
	However, Nixon does not explicitly disclose the limitations of Claim 1 which state receiving, by the first computing device and from the second computing device, asset operation data representing one or more operating limits for a measurable element of the asset of the petrochemical plant or refinery; after initiating the mobile workflow, receiving, by the first computing device and from a third computing device, current asset condition data representing a current operating condition for the measurable element of the asset of the petrochemical plant or refinery; upon determining that a difference between the current operating condition for the measurable element of the asset and the one or more operating limits for the measurable element of the asset fails to meet the one or more operating limits for the measurable element of the asset after modifying the scheduled series of actions, causing display, by the first computing device, of the corrective action, the corrective action comprising required one or more adjustments to the measurable element of the asset of the petrochemical plant or refinery; wherein the asset operation data representing the one or more operating limits comprises upper bound values and lower bound values for the measurable element of the asset.
	Bjorklund though, with the teachings of Nixon, teaches of 

	after initiating the mobile workflow, receiving, by the first computing device and from a third computing device, current asset condition data representing a current operating condition for the measurable element of the asset of the petrochemical plant or refinery (Bjorklund: Para 0048, 0096 via receiving reports on current performance and analysis unit. In some plants, an operational objective may be to improve PSA unit operation on an ongoing and consistent basis. Therefore, a system may deliver timely and/or regular reports indicating current performance, along with interpretation and consulting on what actions may be 
	upon determining that a difference between the current operating condition for the measurable element of the asset and the one or more operating limits for the measurable element of the asset fails to meet the one or more operating limits for the measurable element of the asset (Bjorklund: Para 0112, 0149 via data processing platform determining if sensor values exceed thresholds and generated alerts. In one or more embodiments, the data processing platform may determine whether values in the sensor data exceed certain thresholds. As an example, the data processing platform may analyze valve data to see if a particular valve 
	after modifying the scheduled series of actions, causing display, by the first computing device, of the corrective action, the corrective action comprising required one or more adjustments to the measurable element of the asset of the petrochemical plant or refinery (Bjorklund: Para 0107, 0152 via recommendation [corrective action] displayed on the dashboard and graphical user interface showing actions to be taken. For example: Product Purity. A unit may be designed for 99.9% Hydrogen Purity. The plant may be operating at 99.95% Hydrogen Purity. This operation is conservative and is impacting the plant's Hydrogen recovery by X. The system may determine and/or recommend that, to operate at the design recovery level, an adjustment to Y and Z. This recommendation may be displayed on the dashboard, delivered as an alert, and/or sent to the control platform to be implemented. The graphical user interface may include one or more buttons that, when pressed, cause one or more actions to be taken. For example, the graphical 
	wherein the asset operation data representing the one or more operating limits comprises upper bound values and lower bound values for the measurable element of the asset (Bjorklund: Para 0137, Fig 7A-2 teaches of the graph may include a first line that indicates an ideal or desired level, and a second line that indicates an actual operating level. The graph may correspond with a colored banner at the bottom of the screen. The banner may indicate if the hydrogen recovery is within in a suitable range (e.g., green), a lower but acceptable range (e.g., yellow), or is out of range (e.g., red). Examiner interprets the colored ranges as the upper and lower bound values for the measurable element of the asset. Thus teaching limitation of the claim. Further, Para 0096 teaches of boundary, thresholds and acceptable range of limits).

	Regarding Claim 2, the combination of Nixon/Bjorklund teaches the limitation of Claim 2 which states

	Regarding Claim 3, the combination of Nixon/Bjorklund teaches the limitation of Claim 3 which states
	wherein the measurable element is a pressure value of the asset of the petrochemical plant or refinery (Bjokrlund: Para 0031 via PSA unit. A typical PSA unit may have a control system containing hardware, software, and human-machine interface for operator interface, and a valve skid containing control valves, piping, and instrumentation. The devices in the valve skid communicate with the control system to operate the PSA. The PSA unit also contains multiple adsorber vessels and a tail gas surge tank. The adsorber vessels contain adsorbents).
	Regarding Claim 4, the combination of Nixon/Bjorklund teaches the limitation of Claim 4 which states
	determining the difference between the current operating condition for the measurable element of the asset and the one or more operating limits for the measurable element of the asset (Bjorklund: Para 0013 via determining a difference between the current operating condition for the element of the PSA unit and an optimal operating condition for the element of the PSA unit).
	Regarding Claim 7, the combination of Nixon/Bjorklund teaches the limitation of Claim 7 which states
	wherein the asset operation data representing the one or more operating limits comprises a threshold value for the measurable element of the asset (Bjorklund: Para 0096, 0116 via thresholds and data analysis platform to determine thresholds. The data analysis platform 502 may comprise an analysis unit that 
	Regarding Claim 8, the combination of Nixon/Bjorklund teaches the limitation of Claim 8 which states
	sending, by the first operating device, a request for the current asset condition data (Bjorklund: Para 0100 via data collection platform collecting sensor data to send to data analysis platform).
	Regarding Claim 9, the combination of Nixon/Bjorklund teaches the limitation of Claim 9 which states
	wherein the required one or more adjustments to the measurable element of the asset comprises instructions to ensure that the difference between a new current operating condition for the measurable element of the asset and the one or more operating limits for the measurable element of the asset meets the one or more operating limits for the measurable element of the asset (Bjorklund: Para 0013, 0102-0105, 0108, 0123-0138 via dashboard and system capabilities to optimize performance. One or more embodiments may include a method comprising: receiving, by a data analysis computing device, sensor data for a sensor associated with a PSA unit; based on analyzing the sensor data, determining a current operating condition for an element of the PSA unit; determining a difference between the current operating condition for the element of the PSA unit and an optimal operating condition for the element of the PSA unit; displaying the difference between the current operating condition and the optimal operating 
	Regarding Claim 10, the combination of Nixon/Bjorklund teaches the limitation of Claim 10 which states
	wherein the first computing device receives the mobile workflow and the asset operation data wirelessly through a network, the second computing device operationally connected to the network (Bjorklund: Para 0053 via operating environment).
	Regarding Claim 11, Nixon teaches the limitation of Claim 11 which states
	a first database configured to store a mobile workflow, the mobile workflow representing a scheduled series of actions a user of a first computing device utilizes to complete a task involving an asset of a petrochemical plant or refinery (Nixon: Col 5 line 57 – Col 6 line 25 via Generally, the context-aware mobile user interface devices cooperate with the expert systems, supervisory systems, and big data systems to facilitate improved operation of the process plant. The improved operation may be implemented using one or more of the presently described concepts which include, among others, aspects of collaboration, mobility, workflow management, personnel management, automation, accountability, verification, and diagnostics. For example, the apparatus, systems, and methods described herein may facilitate seamless transition from one user-interface device to another (e.g., from a workstation to a tablet device or from a tablet device to a mobile phone) so that a user may have the same or similar information available regardless of moving from one device to another, and/or may facilitate collaboration between multiple personnel in the same or different locations viewing the same or different 
	However, Nixon does not explicitly disclose the limitations of Claim 11 which state a second database configured to store asset operation data, the asset operation data representing one or more operating limits for a measurable element of the asset of the petrochemical plat or refinery; a third database configured to store current asset condition data, the current asset condition data representing a current operating condition for the measurable element of the asset of the petrochemical plat or refinery; a mobile workflow platform comprising: one or more first processors; a first communication interface in communication with a mobile device,  a first connector, and a second connector; and first non-transitory 
	Bjorklund though, with the teachings of Nixon, teaches of
	a second database configured to store asset operation data, the asset operation data representing one or more operating limits for a measurable element of the asset of the petrochemical plat or refinery (Bjorklund: Para 0013, 0096 and 0130 via receiving sensor data showing the current and optimal condition for an elements of the PSA unit and range of limits and computing devices in 0053 and Fig 5A. One or more embodiments may include a method comprising: receiving, by a data analysis computing device, sensor data for a sensor associated with a PSA unit; based on analyzing the sensor data, determining a current operating condition for an element of the PSA unit; determining a difference between the current operating condition for the element of the PSA unit and an optimal operating condition for the element of the PSA unit; displaying the difference between the current operating condition and the optimal operating condition on a dashboard outlining recommendations for adjustments to the element of the PSA unit; based on the analyzed sensor data, determining a command for adjusting the element of the PSA unit to reduce the difference between the current operating condition and the optimal operating condition; and sending the command for adjusting the element of the PSA unit. The data analysis platform 502 may comprise an analysis unit that determines operating status, based on at least one of a kinetic model, a parametric model, an analytical tool, and a related knowledge and best practice standard. The analysis unit may receive historical and/or current performance data 
	a third database configured to store current asset condition data, the current asset condition data representing a current operating condition for the measurable element of the asset of the petrochemical plat or refinery (Bjorklund: Para 0048, 0096, 0055 via receiving reports on current performance and analysis unit. In some 
	a mobile workflow platform comprising (Bjorklund: Para 0052 via The system may include one or more computing devices or platforms for collecting, storing, processing, and analyzing data from one or more sensors. FIG. 5A depicts an illustrative computing system that may be implemented at one or more components, pieces of equipment (e.g., PSA units), and/or plants. FIG. 5A-FIG. 5E (hereinafter collectively “FIG. 5”), show, by way of illustration, various components of the illustrative computing system in which aspects of the disclosure may be practiced. It is to be understood that other components may be used, and structural and functional modifications may be made, in one or more other embodiments without departing from the scope of the present disclosure. Moreover, various connections between elements are discussed in the following description, and these connections are general and, unless specified otherwise, may be direct or 
	one or more first processors (Bjorklund: Para 0066 via system environment); 
	a first communication interface in communication with a mobile device, a first connector, and a second connector (Bjorklund: Para 0052-0054, 0066 via computing system environment); and 
	first non-transitory computer-readable memory storing executable instructions (Bjorklund: Para 0066-0067 via computing system environment).
	wherein the asset operation data representing the one or more operating limits comprises upper bound values and lower bound values for the measurable element of the asset (Bjorklund: Para 0137, Fig 7A-2 teaches of the graph may include a first line that indicates an ideal or desired level, and a second line that indicates an actual operating level. The graph may correspond with a colored banner at the bottom of the screen. The banner may indicate if the hydrogen recovery is within in a suitable range (e.g., green), a lower but acceptable range (e.g., yellow), or is out of range (e.g., red). Examiner interprets the colored ranges as the upper and lower bound values for the measurable element of the asset. Thus teaching limitation of the claim. Further, Para 0096 teaches of boundary, thresholds and acceptable range of limits).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nixon with the teachings of Bjorklund in order to have a second database configured to store asset operation data, the asset operation data representing one or more operating limits for a measurable element of the asset of the petrochemical plat or refinery; a third 
	Furthermore, the combination of Nixon/Bjorklund teaches the limitations of Claim 11 which state
	receive the mobile workflow from the first connector (Nixon: Col 18 line 20 – Col 19 line 4 via At the appointed time, the welder may arrive at an equipment room with his assigned mobile user interface device, which may have reminded her that she is scheduled to perform the work item (i.e., to weld the furnace connection). Upon acknowledging the reminder, the UI device may display a checklist, generated by the supervisor module, relating to the work item. The checklist may remind the welder that she needs to bring with her safety equipment (e.g., a welding mask and gloves), welding equipment (e.g., a welding power supply, electrodes, a filler material, etc.), and anything else necessary to perform the task (e.g., replacement parts). The checklist may also specify certain tasks to 
	receive the asset operation data from the second connector (Bjorklund: Para 0013, 0096 and 0130 via receiving sensor data showing the current and optimal condition for an elements of the PSA unit and range of limits and computing devices in 0053 and Fig 5A), 
	transmit the mobile workflow to the mobile device (Nixon: Col 18 line 20 – Col 19 line 4 via At the appointed time, the welder may arrive at an equipment room with his assigned mobile user interface device, which may have reminded her that she is scheduled to perform the work item (i.e., to weld the furnace connection). Upon acknowledging the reminder, the UI device may display a checklist, generated by the supervisor module, relating to the work item. The checklist may remind the welder that she needs to bring with her safety equipment (e.g., a welding mask and gloves), welding equipment (e.g., a welding power supply, electrodes, a filler material, etc.), and anything else necessary to perform the task (e.g., replacement parts). The checklist may also specify certain tasks to be performed before moving to the target equipment. As the welder verifies (e.g., via the user interface device) to the supervisor module that she has all of the equipment on the checklist, and has performed the specified tasks on the checklist, the welder may leave the equipment room. Sensing that the welder has exited the equipment room, the UI device switches into a map or guidance mode and displays information about the location of the welder within the process plant, as well as 
	transmit the asset operation data to the mobile device (Bjorklund: Para 0100, 0123 via dashboard of remote device. FIGS. 6A-6B depict illustrative system 
	the mobile device comprising: 
	one or more second processors (Bjorklund: Para 0066 via computing system environment); 
	a second communication interface in communication with the mobile workflow platform and the second connector (Bjorklund: Para 0052-0054, 0066 via computing system environment); and 
	second non-transitory computer-readable memory storing executable instructions that, when executed, cause the mobile device to (Bjorklund: Para 0066-0067 via computing system environment): 

	receive the asset operation data from the mobile workflow platform (Bjorklund: Para 0013, 0096 and 0130 via receiving sensor data showing the current and optimal condition for an elements of the PSA unit and range of limits and computing devices in 0053 and Fig 5A), 
	initiate the mobile workflow by causing display of a first action of the scheduled series of actions (Nixon: Col 18 lines 20-37 via At the appointed time, the welder may arrive at an equipment room with his assigned mobile user interface device, which may have reminded her that she is scheduled to perform the work item (i.e., to weld the furnace connection). Upon acknowledging the reminder, the UI device may display a checklist, generated by the supervisor 
	receive the current operating condition from the second connector (Bjorklund: Para 0048, 0096 via In some plants, an operational objective may be to improve PSA unit operation on an ongoing and consistent basis. Therefore, a system may deliver timely and/or regular reports indicating current performance, along with interpretation and consulting on what actions may be performed to improve PSA unit performance. The data analysis platform 502 may comprise an analysis unit that determines operating status, based on at least one of a kinetic model, a parametric model, an analytical tool, and a related knowledge and best practice standard. The analysis unit may receive historical and/or current performance data from one or a plurality of plants to proactively predict future actions to be performed. To predict various limits of a particular process and stay within the acceptable range of limits, the analysis unit may determine target operational parameters of a final product based on actual current and/or historical operational parameters. This evaluation by the analysis unit may be used to proactively predict future actions to be performed. In another example, the analysis 
	upon a determination that a difference between the current operating condition for the measurable element of the asset and the one or more operating limits for the measurable element of the asset fails to meet the one or more operating limits for the measurable element of the asset (Bjorklund: Para 0112, 0149 via data processing platform determining if sensor values exceed thresholds and generated alerts. In one or more embodiments, the data processing platform may determine whether values in the sensor data exceed certain thresholds. As an example, the data processing platform may analyze valve data to see if a particular valve operation deviates from an average operation of other valves in similar service (e.g., in a same piece of equipment, in a same plant, in a same piece of equipment at a different plant, or the like). In some embodiments, a graphical user interface of an application may be used for providing alerts and/or receiving or generating commands for taking corrective action related to PSA, in accordance with one or more embodiments described herein. The graphical user interface may include an alert or alarm summary with information about a current state of a piece of equipment (e.g., a valve), a problem being experienced by a piece of equipment (e.g., a valve), a problem with a plant, or the like. For example, the graphical user interface may include an alert that a valve is experiencing a particular issue, a 
	cause display of the corrective action, the corrective action comprising required one or more adjustments to the measurable element of the asset (Bjorklund: Para 0107, 0152 via recommendation [corrective action] displayed on the dashboard and graphical user interface showing actions to be taken); 
	the first connector comprising: 
	one or more third processors (Bjorklund: Para 0066 via computing system environment); 
	a third communication interface in communication with the mobile workflow platform and the first database (Bjorklund: Para 0052-0054, 0066 via computing system environment); and 

	receive the mobile workflow from the first database (Nixon: Col 18 line 20 – Col 19 line 4 via At the appointed time, the welder may arrive at an equipment room with his assigned mobile user interface device, which may have reminded her that she is scheduled to perform the work item (i.e., to weld the furnace connection). Upon acknowledging the reminder, the UI device may display a checklist, generated by the supervisor module, relating to the work item. The checklist may remind the welder that she needs to bring with her safety equipment (e.g., a welding mask and gloves), welding equipment (e.g., a welding power supply, electrodes, a filler material, etc.), and anything else necessary to perform the task (e.g., replacement parts). The checklist may also specify certain tasks to be performed before moving to the target equipment. As the welder verifies (e.g., via the user interface device) to the supervisor module that she has all of the equipment on the checklist, and has performed the specified tasks on the checklist, the welder may leave the equipment room. Sensing that the welder has exited the equipment room, the UI device switches into a map or guidance mode and displays information about the location of the welder within the process plant, as well as information that guides the welder to the target equipment (the furnace, in this case). When the UI device senses that the welder has arrived at the furnace, the UI device automatically displays procedures relevant to the work item task (which may be provided by the supervisor module, for example). For example, the UI device may first display for the welder the safety procedures and information necessary to 
	transmit the mobile workflow to the mobile workflow platform (Nixon: Col 18 line 20 – Col 19 line 4 via At the appointed time, the welder may arrive at an equipment room with his assigned mobile user interface device, which may have reminded her that she is scheduled to perform the work item (i.e., to weld the furnace connection). Upon acknowledging the reminder, the UI device may display a checklist, generated by the supervisor module, relating to the work item. The checklist may remind the welder that she needs to bring with her safety equipment 
	the second connector comprising: 
	one or more fourth processors (Bjorklund: Para 0066 via computing system environment); 
	a fourth communication interface in communication with the mobile workflow platform and the third database (Bjorklund: Para 0052-0054, 0066 via computing system environment); and 
	fourth non-transitory computer-readable memory storing executable instructions that, when executed, cause the second connector to (Bjorklund: Para 0066-0067 via computing system environment): 
	receive the current asset condition data from the third database (Bjorklund 0048, 0096 via receiving reports on current performance and analysis unit), and 
	transmit the current asset condition data to the mobile device (Bjorklund: Para 0100, 0123 via dashboard of remote device. FIGS. 6A-6B depict illustrative system flow diagrams in accordance with one or more embodiments described herein. As shown in FIG. 6A, in step 601, data collection platform may collect sensor data. In step 602, data collection platform may transmit sensor data to data analysis platform. In step 603, data analysis platform may analyze data. In step 
	Regarding Claim 12, the combination of Nixon/Bjorklund teaches the limitation of Claim 12 which states
	wherein transmitting the asset operation data to the mobile device comprises transmitting the asset operation data to the mobile device periodically (Bjorklund: Para 0065, 0123 via sensor data collection intervals and dashboards accessible by remote device).
	Regarding Claim 13, it is analogous to Claim 4 and rejected for the same reasons.
	Regarding Claim 15, it is analogous to Claim 9 and rejected for the same reasons.
Claims 5, 14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US 10,031,490 B2) in view of Bjorklund et al. (US 2019/0083920 A1) further in view of Hoff et al. (US 7,242,311 B2).
Regarding Claim 5, while the combination of Nixon/Bjorklund teaches the limitations of Claim 1, it does not explicitly disclose the limitations of Claim 5 which state determining that the corrective action has been completed successfully; and after determining that the corrective action has been completed successfully, causing display, by the first computing device, of a second action of the scheduled series of actions.
	Hoff though, with the teachings of Nixon/Bjorklund teaches of
	determining that the corrective action has been completed successfully; and after determining that the corrective action has been completed successfully, causing display, by the first computing device, of a second action of the scheduled series of actions (Hoff: Col 10 line 56 - Col 11 line 10 via implementing the corrective action, collecting status information of the action and performing additional procedures and/or continuing on with the process).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nixon/Bjorklund with the teachings of Hoff in order to have determining that the corrective action has been completed successfully; and after determining that the corrective action has been completed successfully, causing display, by the first computing device, of a second action of the scheduled series of actions. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 14, it is analogous to Claim 5 and is rejected for the same reasons.

	receiving, by a first computing device and from a second computing device, a mobile workflow representing a scheduled series of actions a user of a mobile computing device utilizes to complete a task involving an asset of a petrochemical plant or refinery (Nixon: Col 18 line 20 – Col 19 line 4 via At the appointed time, the welder may arrive at an equipment room with his assigned mobile user interface device, which may have reminded her that she is scheduled to perform the work item (i.e., to weld the furnace connection). Upon acknowledging the reminder, the UI device may display a checklist, generated by the supervisor module, relating to the work item. The checklist may remind the welder that she needs to bring with her safety equipment (e.g., a welding mask and gloves), welding equipment (e.g., a welding power supply, electrodes, a filler material, etc.), and anything else necessary to perform the task (e.g., replacement parts). The checklist may also specify certain tasks to be performed before moving to the target equipment. As the welder verifies (e.g., via the user interface device) to the supervisor module that she has all of the equipment on the checklist, and has performed the specified tasks on the checklist, the welder may leave the equipment room. Sensing that the welder has exited the equipment room, the UI device switches into a map or guidance mode and displays information about the location of the welder within the process plant, as well as information that guides the welder to the target equipment (the furnace, in this case). When the UI device senses that the welder has arrived at the furnace, the UI device automatically displays procedures relevant to the work item task (which may be provided by the supervisor module, for example). For example, the UI device may first display for 
	sending, by the first computing device and to the mobile computing device, the mobile workflow (Nixon: Col 18 line 20 – Col 19 line 4 via At the appointed time, the welder may arrive at an equipment room with his assigned mobile user interface device, which may have reminded her that she is scheduled to perform the work item (i.e., to weld the furnace connection). Upon acknowledging the reminder, the UI device may display a checklist, generated by the supervisor 
	receiving, from the mobile computing device, data representative of a modification to the scheduled series of actions of the mobile workflow to include a corrective action the user of the mobile computing device utilizes to complete the task associated with the asset of the petrochemical plant or refinery (Nixon: Col 9 lines 4-9, Col 72 lines 54-64 via In operation, a user may interact with the UI device 112 to monitor or control one or more devices in the process control network 100, such as any of the field devices 15-22 or the devices 40-48. The user may interact with the UI device 112, for example, to modify or change a parameter associated with a control routine stored in the controller 11. The processor 30 of the controller 11 implements or oversees one or more process control routines (stored in a memory 32), which may include control loops. The processor 30 may communicate with the field devices 15-22 and 40-46 and with other nodes that are communicatively connected to the backbone 105. It should be noted that any control routines or modules (including quality prediction and fault detection modules or function blocks) described herein may have parts thereof implemented 
	However, Nixon does not explicitly disclose the limitations of Claim 16 which state receiving, by the first computing device and from a third computing device, 
	Bjorklund though, with the teachings of Nixon, teaches of 
	receiving, by the first computing device and from a third computing device, asset operation data representing one or more operating limits for a measurable element of the asset of the petrochemical plant or refinery (Bjorklund: Para 0013, 0096 and 0130 via receiving sensor data showing the current and optimal condition for an elements of the PSA unit and range of limits and computing devices in 0053 and Fig 5A. One or more embodiments may include a method comprising: receiving, by a data analysis computing device, sensor data for a sensor associated with a PSA unit; based on analyzing the sensor data, determining a current operating condition for an element of the PSA unit; determining a difference between the current operating condition for the element of the PSA unit and an optimal operating condition for the element of the PSA unit; displaying the difference between the current operating condition and the optimal operating condition on a dashboard outlining recommendations for adjustments to the element of the PSA unit; based on the analyzed sensor data, determining a command for adjusting the element of the PSA unit to reduce the difference 
	sending, by the first computing device and to the mobile computing device, the asset operation data (Bjorklund: Para 0065, 0123 via Sensor data may be collected by a data collection platform 502. In one or more embodiments, the data collection platform 502 may be part of the control platform 506 (e.g., the sensors may send data directly to the control platform 506). The sensors may interface with the data collection platform 502 via wired or wireless transmissions. Sensor data (e.g., temperature data) may be collected continuously or at periodic intervals (e.g., every second, every five seconds, every ten seconds, every minute, every five minutes, every ten minutes, every hour, every two hours, every five hours, every twelve hours, every day, every other day, every week, every other week, every month, every other month, every six months, every year, or another interval). Data may be collected at different locations at different intervals. For example, data at a known hot spot may be collected at a first interval, and data at a spot that is not a known hot spot may be collected at a second interval. The data collection platform 502 may continuously or periodically (e.g., every second, every minute, every hour, every day, once a week, once a month) transmit collected sensor data to a data analysis platform 504, which may be nearby or remote from the data collection platform 502. FIG. 7A depicts an illustrative dashboard that may include information about the operation of a PSA unit in accordance with one or more aspects described herein. The dashboard may include or be a part of one or more graphical user interfaces of one or more applications that may provide information received from one or more sensors or determined based on analyzing 
	sending, by the first computing device and to the mobile computing device, current asset condition data representing a current operating condition for the measurable element of the asset of the petrochemical plant or refinery (Bjorklund: Para 0048, 0096 via receiving reports on current performance and analysis unit. In some plants, an operational objective may be to improve PSA unit operation on an ongoing and consistent basis. Therefore, a system may deliver timely and/or regular reports indicating current performance, along with interpretation and consulting on what actions may be performed to improve PSA unit performance. The data analysis platform 502 may comprise an analysis unit that determines operating status, based on at least one of a kinetic model, a parametric model, an analytical tool, and a related knowledge and best practice standard. The analysis unit may receive historical and/or current performance data from one or a plurality of plants to proactively predict future actions to be performed. To predict various limits of a particular process and stay within the acceptable range of limits, the analysis unit may determine target operational parameters of a final product based on actual current and/or historical operational parameters. This evaluation by the analysis unit may be used to proactively predict future actions to be performed. In another example, the analysis unit may establish a boundary or threshold of an operating parameter of the plant based on at least one of an existing limit and an 
	wherein the asset operation data representing the one or more operating limits comprises upper bound values and lower bound values for the measurable element of the asset (Bjorklund: Para 0137, Fig 7A-2 teaches of the graph may include a first line that indicates an ideal or desired level, and a second line that indicates an actual operating level. The graph may correspond with a colored banner at the bottom of the screen. The banner may indicate if the hydrogen recovery is within in a suitable range (e.g., green), a lower but acceptable range (e.g., yellow), or is out of range (e.g., red). Examiner interprets the colored ranges as the upper and lower bound values for the measurable element of the asset. Thus teaching limitation of the claim. Further, Para 0096 teaches of boundary, thresholds and acceptable range of limits).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nixon with the teachings of Bjorklund in order to have receiving, by the first computing device and from a third computing device, asset operation data representing one or more operating limits for a measurable element of the asset of the petrochemical plant or refinery; sending, by the first computing device and to the mobile computing device, the asset operation data; sending, by the first computing device and to the mobile computing device, current asset condition data representing a current operating 
	Furthermore, Nixon does not explicitly disclose the limitation of Claim 16 which states receiving, from the mobile computing device, confirmation that the corrective action has been completed successfully.
	Hoff though, with the teachings of Nixon/Bjorklund, teaches of
	receiving, from the mobile computing device, confirmation that the corrective action has been completed successfully (Hoff: Col 10 line 56 - Col 11 line 10 via implementing the corrective action, collecting status information of the action and performing additional procedures and/or continuing on with the process). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nixon/Bjorklund with the teachings of Hoff in order to have receiving, from the mobile computing device, confirmation that the corrective action has been completed successfully. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 17, the combination of Nixon/Bjorklund/Hoff teaches the limitation of Claim 17 which states

	Regarding Claim 18, the combination of Nixon/Bjorklund/Hoff teaches the limitation of Claim 18 which states
	wherein the measurable element is a pressure value of the asset of the petrochemical plant or refinery (Bjokrlund: Para 0031 via PSA unit. A typical PSA unit may have a control system containing hardware, software, and human-machine interface for operator interface, and a valve skid containing control valves, piping, and instrumentation. The devices in the valve skid communicate with the control system to operate the PSA. The PSA unit also contains multiple adsorber vessels and a tail gas surge tank. The adsorber vessels contain adsorbents).
	Regarding Claim 19, the combination of Nixon/Bjorklund/Hoff teaches the limitation of Claim 19 which states
	wherein the mobile workflow is a maintenance workflow, and the data representative of the modification to the scheduled series of actions of the mobile workflow to include the corrective action the user of the mobile computing device utilizes to complete the task associated with the asset comprises data representative of an adjustment to the pressure value of the asset (Bjorklund: Para 0063, 0083, 0116 via corrective actions taken based on equipment information, adjustment of parameters and thresholds via data analysis platform).

	wherein the asset operation data representing the one or more operating limits comprises at least one bound value for the measurable element of the asset (Bjorklund: Para 0096 via boundary, thresholds and acceptable range of limits).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (US 2003/0100970 A1) - Method And System Of Monitoring Apparatuses Of Manufacturing IC; In at least Para 0028
Kato et al. (US 2011/0126206 A1) - OPERATIONS MANAGEMENT APPARATUS OF INFORMATION-PROCESSING SYSTEM; In at least Para 0096
Asai (US 2011/0071661 A1) - SUBSTRATE PROCESSING SYSTEM; In at least Para 0060.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623